Appeal from an order of the Family Court of Clinton County (Feinberg, J.), entered January 6, 1983, which, inter alia, determined that respondent willfully failed to obey an order of protection and committed respondent to a 30-day period of imprisonment. H Respondent contends that the evidence presented was not sufficient to sustain a finding of her willful violation of the order of protection. However, a review of the record simply fails to support this contention. H Next, respondent asserts that the ordered 30-day period of imprisonment was excessive. Again, however, a review of the record fails to substantiate respondent’s contention. Under the circumstances of this case, Family Court’s disposition was eminently fair and reasonable. The order must, therefore, be affirmed. H Order affirmed, without costs. Kane, J. P., Main, Mikoll, Yesawich, Jr., and Harvey, JJ., concur.